 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HANNA Q. RHEE,                                   No. 2:18-CV-0105-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    BIGGS-GRIDLEY MEMORIAL
      HOSPITAL, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Due to a scheduling

19   conflict, re-hearing on defendants’ motions to dismiss (ECF Nos. 12 and 14), set for November

20   13, 2019, at 1:30 p.m., before the undersigned in Sacramento, California, Courtroom 4, is reset to

21   December 13, 2019, at 1:30 p.m., before the undersigned in Sacramento, California, Courtroom 4.

22                  IT IS SO ORDERED.

23

24   Dated: November 12, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
